DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/22/2021 has been considered by the examiner.

Election/Restrictions
Applicant's election of Group I, claims 1-9, with traverse in the reply filed on 9/7/2022 is acknowledged. The traversal is on the ground(s) that “search and examination of the entire application can be made without serious search and/or examination burden”. This is not found persuasive because for purposes of the initial requirement, a serious burden on the Examiner may be prima facie shown if the Examiner shows by appropriate explanation of separate classification, or separate status in the art, or a different field of search (as defined in MPEP § 808.02). The restriction requirement clearly meets this requirement. While that prima facie showing may be rebutted by appropriate showings or evidence by the Applicant, an unsupported statement by Applicant that no serious burden would exist in the examination of all pending claims does not qualify as an “appropriate showing” or “evidence”.  See MPEP § 803. As stated in the prior Office Action, the claims of the present application contain distinct inventions.  A search of these inventions may overlap, but the search of one invention does not include all the areas required for the others.  A serious burden does exist, as different searches are required for each invention.  Therefore, in order to ensure the quality of the search and examination, these inventions should be searched separately to account for their differences.
The requirement is still deemed proper and is therefore made FINAL. 

Claim Objection 
Claims 2, and 5-6 are objected to because of the following informalities:  
Claims 2 and 6: please amend “ceramics particles each having” to “ceramics particles [[each]] having”. 
Claim 5, line 1: please amend “An element sealing body that, in a gas sensor” to be consistent with preambles of its dependent claims 6-8. For example, claim 5 should recite “An element sealing body of a gas sensor” to be consistent with “the element sealing body of the gas sensor according to claim…” recited in the dependent claims. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. (US20160370312A1). MISUMI (Technical data: Surface roughness JIS B 0601 (1994)) from https://us.misumi-ec.com/pdf/tech/mech/US2010_fa_p3541_3542.pdf is used as an evidence for claims 1, 5, and 9. 

Regarding claim 1, Adachi teaches a gas sensor (a gas sensor 10 in Fig.1 [para. 0028]) comprising:
a sensor element (a sensor element 20 [para. 0028]);
a tubular body (an element enclosing member 41including a tubular main hardware 42 and a tubular inner tube 43 [para. 0031])  including a through hole allowing the sensor element to penetrate an inside of the tubular body in an axial direction (see Fig.1; The sensor element 20 is positioned to lie on respective center axes of the inner tube 43 and the main hardware 42 [para. 0034]), the tubular body being made of metal (The main hardware 42 is a metal-made member [para. 0032]; The inner tube 43 is a metal-made member [para. 0033]); and
a powder compact (power compact 45a [para. 0031]) being filled between an inner surface (an inner peripheral surface 42 c [para. 0032]) of the tubular body constituting the through hole and the sensor element (see Fig.1), and sealing between a first end portion side (supporter 44a [para. 0032]) and a second end portion side (supporter 44b [para. 0032]) of the sensor element, and
wherein at least a range of the inner surface of the tubular body to come into contact with the powder compact is a stripe-like recessed and projecting region in which projecting portions and recessed portions are alternately arranged in the axial direction and the projecting portions and the recessed portions extend along an inner circumferential direction of the tubular body (Spiral grooves (not illustrated) are formed in the inner peripheral surface 42c, and the inner peripheral surface 42c has arithmetic average roughness Ra of 0.5 to 5 μm with the presence of the spiral grooves [para. 0032]).
 
Adachi does not teach the following limitations: an interval between the projecting portions in the axial direction is 50 μm or more and 150 μm or less, and a first maximum height Rz1 being a maximum height in the axial direction and a second maximum height Rz2 being a maximum height in the inner circumferential direction of the stripe-like recessed and projecting region satisfy the following expressions, 0.3 μm≤Rz1≤10 μm, and Rz1/Rz2≥2.0.
However,  Adachi teaches the effects of the roughness of the inner peripheral surface 42c of the tubular body on gas leakage through the void space between the powder compact 45a and the inner peripheral surface 42c [para. 0042]. Respective values of the arithmetic average roughness Ra of the inner peripheral surface 42c in Experimental Examples 1 to 7 were 0.06 μm, 0.50 μm, 0.76 μm, 2.00 μm, 3.00 μm, 5.00 μm, and 10.00 μm [para. 0056]. Table 1 and Figs. 7-8 show the effects of the arithmetic average roughness Ra (μm) of the inner peripheral surface 42c on gas leakage amount [paras. 0056-0061]. For example, as shown in Fig.8, the leakage amount first decreases as the arithmetic average roughness Ra (μm) of the inner peripheral surface 42c increases; attains a minimum at a critical value of Ra, above which the gas leakage amount further increases with an increase in the value of Ra. Furthermore, based on the technical data of surface roughness JIS B 0601 (1994) from UISUMI, there are varieties of surface roughness indicators such as arithmetic average roughness Ra (which is used by Adachi), maximum height Ry, and ten-spot average roughness Rz for the same roughness profile. Ra is defined as the average variation of the roughness profile from the mean line, which is an integral of the absolute value of the roughness profile divided by the profile length. While Rz is the mean roughness depth. One can use Ra or Rz to quantify the surface roughness. In addition, an interval between the projecting portions in the axial direction also affects the roughness of the inner surface of 42c. Since Adachi teaches that the amount of gas leakage depends on the arithmetic average roughness Ra of the inner surface 42c of the tubular body, the amount of gas leakage also depends on the interval between the projecting portions in the axial direction (which affects the roughness) and a first maximum height Rz1 being a maximum height in the axial direction and a second maximum height Rz2 being a maximum height in the inner circumferential direction of the spiral grooves on 42c.
As the amount of gas leakage can be modified, among others, by adjusting the interval between the projecting portions in the axial direction, Rz1, and Rz2, which further control the surface roughness of the inner surface 42c, the precise values of the interval between the projecting portions in the axial direction, Rz1, and Rz2 would have been considered result effective variables by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed interval between the projecting portions in the axial direction, Rz1, and Rz2 cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the interval between the projecting portions in the axial direction, Rz1, and Rz2 in Adachi to obtain the desired values. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.)). 

Regarding claim 2, Adachi teaches the gas sensor according to claim 1, wherein the powder compact includes ceramics particles each having an average particle diameter of 50 μm to 550 μm (an average particle diameter of particles constituting the powder compact may be 150 to 300 μm [para. 0019]. The disclosed range falls within the claimed range).

Regarding claim 3, Adachi teaches the gas sensor according to claim 1, wherein the powder compact is filled between a first ceramics supporter (supporter 44a in Fig.1 [para. 0031]; the supporters 44a to 44c are each a member made of ceramic [para. 0034 ]) and a second ceramics supporter (supporter 44b in Fig.1 [para. 0031]; the supporters 44a to 44c are each a member made of ceramic [para. 0034 ]) inside the tubular body, each of the first ceramics supporter and the second ceramics supporter being annularly mounted to the sensor element (see Fig.1).

Regarding claim 4, Adachi teaches the gas sensor according to claim 2, wherein the powder compact is filled between a first ceramics supporter (supporter 44a in Fig.1 [para. 0031]; the supporters 44a to 44c are each a member made of ceramic [para. 0034 ]) and a second ceramics supporter (supporter 44b in Fig.1 [para. 0031]; the supporters 44a to 44c are each a member made of ceramic [para. 0034 ]) inside the tubular body, each of the first ceramics supporter and the second ceramics supporter being annularly mounted to the sensor element (see Fig.1).

Regarding claim 5, Adachi teaches an element sealing body (see Fig.1) of a gas sensor (a gas sensor 10 in Fig.1 [para. 0028]) including a sensor element (a sensor element 20 [para. 0028]) made of ceramics (the sensor element 20 is formed by stacking, e.g., six ceramic substrates [para. 0029]), fixes the sensor element and seals between a first end portion side (supporter 44a [para. 0032]) and a second end portion side (supporter 44b [para. 0032]) of the sensor element, the element sealing body comprising:
the sensor element;
a tubular body (an element enclosing member 41including a tubular main hardware 42 and a tubular inner tube 43 [para. 0031])  including a through hole allowing the sensor element to penetrate an inside of the tubular body in an axial direction (see Fig.1; The sensor element 20 is positioned to lie on respective center axes of the inner tube 43 and the main hardware 42 [para. 0034]), the tubular body being made of metal (The main hardware 42 is a metal-made member [para. 0032]; The inner tube 43 is a metal-made member [para. 0033]); and
a powder compact (power compact 45a [para. 0031]) being filled between an inner surface (an inner peripheral surface 42c [para. 0032]) of the tubular body constituting the through hole and the sensor element (see Fig.1), and sealing between the first end portion side and the second end portion side of the sensor element, and 
wherein at least a range of the inner surface of the tubular body to come into contact with the powder compact is a stripe-like recessed and projecting region in which projecting portions and recessed portions are alternately arranged in the axial direction and the projecting portions and the recessed portions extend along an inner circumferential direction of the tubular body (Spiral grooves (not illustrated) are formed in the inner peripheral surface 42c, and the inner peripheral surface 42c has arithmetic average roughness Ra of 0.5 to 5 μm with the presence of the spiral grooves [para. 0032]). 

Adachi does not teach the following limitations: an interval between the projecting portions in the axial direction is 50 μm or more and 150 μm or less, and a first maximum height Rz1 being a maximum height in the axial direction and a second maximum height Rz2 being a maximum height in the inner circumferential direction of the stripe-like recessed and projecting region satisfy the following expressions, 0.3 μm≤Rz1≤10 μm, and Rz1/Rz2≥2.0.
However, Adachi teaches the effects of the roughness of the inner peripheral surface 42c of the tubular body on gas leakage through the void space between the powder compact 45a and the inner peripheral surface 42c [para. 0042]. Respective values of the arithmetic average roughness Ra of the inner peripheral surface 42c in Experimental Examples 1 to 7 were 0.06 μm, 0.50 μm, 0.76 μm, 2.00 μm, 3.00 μm, 5.00 μm, and 10.00 μm [para. 0056]. Table 1 and Figs. 7-8 show the effects of the arithmetic average roughness Ra (μm) of the inner peripheral surface 42c on gas leakage amount [paras. 0056-0061]. For example, as shown in Fig.8, the leakage amount first decreases as the arithmetic average roughness Ra (μm) of the inner peripheral surface 42c increases; attains a minimum at a critical value of Ra, above which the gas leakage amount further increases with an increase in the value of Ra. Furthermore, based on the technical data of surface roughness JIS B 0601 (1994) from UISUMI, there are varieties of surface roughness indicators such as arithmetic average roughness Ra (which is used by Adachi), maximum height Ry, and ten-spot average roughness Rz for the same roughness profile. Ra is defined as the average variation of the roughness profile from the mean line, which is an integral of the absolute value of the roughness profile divided by the profile length. While Rz is the mean roughness depth. One can use Ra or Rz to quantify the surface roughness. In addition, an interval between the projecting portions in the axial direction also affects the roughness of the inner surface of 42c. Since Adachi teaches that the amount of gas leakage depends on the arithmetic average roughness Ra of the inner surface 42c of the tubular body, the amount of gas leakage also depends on the interval between the projecting portions in the axial direction (which affects the roughness) and a first maximum height Rz1 being a maximum height in the axial direction and a second maximum height Rz2 being a maximum height in the inner circumferential direction of the spiral grooves on 42c.
As the amount of gas leakage can be modified, among others, by adjusting the interval between the projecting portions in the axial direction, Rz1, and Rz2, which further control the surface roughness of the inner surface 42c, the precise values of the interval between the projecting portions in the axial direction, Rz1, and Rz2 would have been considered result effective variables by one having ordinary skill in the art before the effective filing date of the invention. As such, without showing unexpected results, the claimed interval between the projecting portions in the axial direction, Rz1, and Rz2 cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the interval between the projecting portions in the axial direction, Rz1, and Rz2 in Adachi to obtain the desired values. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.)). 

Regarding claim 6, Adachi teaches the element sealing body of the gas sensor according to claim 5, wherein the powder compact includes ceramics particles each having an average particle diameter of 50 μm to 550 μm (an average particle diameter of particles constituting the powder compact may be 150 to 300 μm [para. 0019]. The disclosed range falls within the claimed range).

Regarding claim 7, Adachi teaches the element sealing body of the gas sensor according to claim 5, wherein the powder compact is filled between a first ceramics supporter (supporter 44a in Fig.1 [para. 0031]; the supporters 44a to 44c are each a member made of ceramic [para. 0034 ]) and a second ceramics supporter (supporter 44b in Fig.1 [para. 0031]; the supporters 44a to 44c are each a member made of ceramic [para. 0034 ]) inside the tubular body, each of the first ceramics supporter and the second ceramics supporter being annularly mounted to the sensor element (see Fig.1; the sensor element 20 is positioned to lie on respective center axes of the inner tube 43 and the main hardware 42, and to penetrate through the supporters 44 a to 44 c and the powder compacts 45 a and 45 b while the sensor element 20 is fixedly held by them [para. 0034]).

Regarding claim 8, Adachi teaches the element sealing body of the gas sensor according to claim 6, wherein the powder compact is filled between a first ceramics supporter (supporter 44a in Fig.1 [para. 0031]; the supporters 44a to 44c are each a member made of ceramic [para. 0034 ]) and a second ceramics supporter (supporter 44b in Fig.1 [para. 0031]; the supporters 44a to 44c are each a member made of ceramic [para. 0034 ]) inside the tubular body, each of the first ceramics supporter and the second ceramics supporter being annularly mounted to the sensor element (see Fig.1).

Regarding claim 9, Adachi teaches a tubular body (an element enclosing member 41 including a tubular main hardware 42 and a tubular inner tube 43 [para. 0031])  that is, in a gas sensor (a gas sensor 10 in Fig.1 [para. 0028])  including a sensor element (a sensor element 20 [para. 0028]) made of ceramics (the sensor element 20 is formed by stacking, e.g., six ceramic substrates [para. 0029]), used for sealing between a first end portion side (supporter 44a [para. 0032])  and a second end portion side (supporter 44b [para. 0032]) of the sensor element by a powder compact (power compact 45a [para. 0031])  made of ceramics particles (the powder compacts 45a is obtained by molding powder of talc, alumina, boron nitride, or some other suitable ceramic [para. 0034]), the tubular body comprising:
a cylindrical internal space (a cylindrical internal space as shown in Fig.1 for supporters 44a to 44c, and power compacts 45a and 45b [para. 0031]); and
a stripe-like recessed and projecting region in which projecting portions and recessed portions are alternately arranged in an axial direction of the tubular body and the projecting portions and the recessed portions extend along an inner circumferential direction of the tubular body (Spiral grooves (not illustrated) are formed in the inner peripheral surface 42c, and the inner peripheral surface 42c has arithmetic average roughness Ra of 0.5 to 5 μm with the presence of the spiral grooves [para. 0032]), the stripe-like recessed and projecting region being provided in a range of an inner surface of the tubular body to come into contact with the powder compact at time of the sealing (the inner peripheral surface 42c is contacted with the supporters 44a and 44b and the power compact 45a [para. 0032]).

Adachi does not teach the following limitations: wherein an interval between the projecting portions in the axial direction is 50 μm or more and 150 μm or less, and a first maximum height Rz1 being a maximum height in the axial direction and a second maximum height Rz2 being a maximum height in the inner circumferential direction of the stripe-like recessed and projecting region satisfy the following expressions, 0.3 μm≤Rz1≤10 μm, and Rz1/Rz2≥2.0.
 Adachi does teach the effects of the roughness of the inner peripheral surface 42c of the tubular body on gas leakage through the void space between the powder compact 45a and the inner peripheral surface 42c [para. 0042]. Respective values of the arithmetic average roughness Ra of the inner peripheral surface 42c in Experimental Examples 1 to 7 were 0.06 μm, 0.50 μm, 0.76 μm, 2.00 μm, 3.00 μm, 5.00 μm, and 10.00 μm [para. 0056]. Table 1 and Figs. 7-8 show the effects of the arithmetic average roughness Ra (μm) of the inner peripheral surface 42c on gas leakage amount [paras. 0056-0061]. For example, as shown in Fig.8, the leakage amount first decreases as the arithmetic average roughness Ra (μm) of the inner peripheral surface 42c increases; attains a minimum at a critical value of Ra, above which the gas leakage amount further increases with an increase in the value of Ra. Furthermore, based on the technical data of surface roughness JIS B 0601 (1994) from UISUMI, there are varieties of surface roughness indicators such as arithmetic average roughness Ra (which is used by Adachi), maximum height Ry, and ten-spot average roughness Rz for the same roughness profile. Ra is defined as the average variation of the roughness profile from the mean line, which is an integral of the absolute value of the roughness profile divided by the profile length. While Rz is the mean roughness depth. One can use Ra or Rz to quantify the surface roughness. In addition, an interval between the projecting portions in the axial direction also affects the roughness of the inner surface of 42c.  Since Adachi teaches that the amount of gas leakage depends on the arithmetic average roughness Ra of the inner surface 42c of the tubular body, the amount of gas leakage also depends on the interval between the projecting portions in the axial direction (which affects the roughness) and a first maximum height Rz1 being a maximum height in the axial direction and a second maximum height Rz2 being a maximum height in the inner circumferential direction of the spiral grooves on 42c. 
As the amount of gas leakage can be modified, among others, by adjusting the interval between the projecting portions in the axial direction, Rz1, and Rz2, which further control the surface roughness of the inner surface 42c, the precise values of the interval between the projecting portions in the axial direction, Rz1, and Rz2 would have been considered result effective variables by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed interval between the projecting portions in the axial direction, Rz1, and Rz2 cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the interval between the projecting portions in the axial direction, Rz1, and Rz2 in Adachi to obtain the desired values. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.)). 

Conclusion
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: Isaka et al. (US20170276638A1) teaches a gas sensor comprising a tubular body, a sensor element, two powder compacts and three ceramic supporters. Isaka et al. (US20180281331A1) teaches a gas sensor comprising a cylindrical body, a sensor element, two powder compacts and three ceramic supporters. Ozawa ( US20020003088A1) teaches a gas sensor comprising a tubular member 10, a sensor element 15, and a powder compact 222 wherein the inner wall 82 of the housing has a surface roughness of 3 [Symbol font/0x6D]m. Satou et al. (US 20030116435A1) teaches a gas sensor wherein a powder filler is stuffed in a filler space between a housing and a gas sensor element wherein the powder diameter is in a range from 80 μm to 5,000 μm.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.Q./Examiner, Art Unit 1795              


/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795